Exhibit 10.13

 

[g24751kcimage002.jpg]

 

 

Versant Corporation

 

 

June 26, 2000

6539 Dumbarton Circle

 

 

 

Fremont, CA 94555

 

 

Mr. Lee McGrath

(510)789-1500 main

370 Pismo Terrace

 

Suhnyvale, CA 94086

(510) 789-1515 fax

 

Dear Lee:

 

We are pleased to offer you the full-time position with Versant Corporation as
Vice President, Finance & Administration and Chief Financial Officer, reporting
to Nick Ordon, President & Chief Executive Officer.  Your initial base salary
will be $13,333.33 per month (annualized at $160,000.00), which will be paid
semi-monthly.  You will also be eligible for a $32,000.00 bonus, based on
performance objectives, which will be established with you within 30 days after
your start date, and the bonus will be earned during the last half of calendar
year 2000 and paid in January 2001.

 

The Company offers medical, dental, long term disability, life, flex, vision,
ESPP and 401(k) benefits.  If you have any questions about these benefits,
please contact or email Robin Steckhahn at robin@versant.com.  You will also
accrue vacation time at 3 weeks per year commencing your first year of
employment.

 

You will be granted an option to purchase 70,000 shares of Versant Corporation
common stock under the current stock option program subject to Board of
Director’s approval.

 

I hope that you will be able to make a commitment as soon as possible and begin
your employment with Versant Corporation on or before August 1, 2000.  This
offer will remain valid until July 7, 2000.  On your first day of employment,
please be prepared to show proof of eligibility to work in the United States. 
Acceptable documentation includes: valid US passport, valid certificate of
citizenship, valid certificate of naturalization, un-expired INS work permit,
un-expired foreign passport bearing an appropriate, un-expired endorsement of
the US Attorney General authorizing an individual’s employment in the United
States.  Resident Alien card, Form I-94, or social security card with valid
driver’s license.

 

By accepting this offer you agree that your employment is “at will” and that you
may be terminated at the sole discretion of management.  You may also resign at
any time for any reason whatsoever.

 

This letter sets forth the entire understanding between yourself and Versant
Corporation as to the duration of your employment.  The terms of this offer may
only be modified in writing by an officer of Versant.  The terms of this offer
letter are confidential and Versant reserves the right to cancel this offer
without notice if these terms become public knowledge.

 

To confirm your acceptance of this offer, please sign and return a copy of this
letter.  If you have any questions, please do not hesitate to call.  We are all
looking forward to having you on the Versant team and believe that you will find
working at Versant a rewarding career.

 

Sincerely,

Accepted by:

 

 

Sincerely,

Accepted by:

/s/ Lee McGrath

 

6/30/00

 

 

 

Lee McGrath

Date

 

/s/ Nick Ordon

 

 

Nick Ordon

 

President and CEO

 

 

 

Enclosures

 

 

--------------------------------------------------------------------------------